--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

WAIVER AGREEMENT
 
This Waiver Agreement (this “Agreement”) is entered into as of January 11, 2016
by and among Inter-Mountain Capital Corp., a Delaware corporation (“Lender”),
and ULURU Inc., a Nevada corporation (“Borrower”). Capitalized terms used in
this Agreement without definition shall have the meanings given to them in the
Note (defined below).
 
A. Borrower previously sold and issued to Lender that certain Promissory Note
dated April 14, 2015 in the original principal amount of $550,000.00 (the
“Note”) pursuant to that certain Securities Purchase Agreement dated April 14,
2015 by and between Lender and Borrower (the “Purchase Agreement,” and together
with the Note and all other documents entered into in conjunction therewith, the
“Transaction Documents”).
 
B. Pursuant to Section 8 of the Note, Borrower is required to deliver the
Installment Amount to Lender on or before each Installment Date until the Note
is repaid.
 
C. Borrower, however, failed to deliver the November 2015 Installment Amount on
the applicable Installment Date (the “Breach”).
 
D. The Breach, if not cured by Borrower, would constitute an Event of Default
under Section 4.1(a) of the Note if so declared by Lender.
 
E. If Lender were to declare an Event of Default as a result of the Breach,
among other remedies, Lender could (i) increase the rate at which interest is
charged under the Note to 18% per annum (“Default Interest”), and (ii) exercise
its Event of Default Redemption Right  as set forth in Section 4.2(b) of the
Note (the “Default Effect”).
 
F. No new or additional cash or property consideration of any kind is being
provided by Lender in connection with this Agreement.
 
G. Borrower has requested and Lender has agreed, subject to the terms,
conditions and understandings expressed in this Agreement, to waive its right to
exercise and enforce remedies against Borrower with respect to the Breach as
provided in this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.
 
2. Waiver. Subject to the terms, conditions and understandings contained in this
Agreement, Lender hereby waives its rights to exercise and enforce its remedies
under the Note, any of the Transaction Documents or under applicable law
(including without limitation declaring an Event of Default with respect to the
Breach), with respect to the Breach  (the “Waiver”). For the avoidance of doubt,
the Waiver shall only apply to the Breach and not to any Events of Default that
may occur subsequent to the date hereof or any event that would constitute an
Event of Default (other than the Breach) that occurred prior to the date hereof.
 

 
- 1 -

--------------------------------------------------------------------------------

 

 
 
3. November Installment Amount. Upon execution of this Agreement, Borrower
agrees to pay the November Installment Amount to Lender via wire transfer of
immediately available funds.
 
4. Lender Accommodation Fee. In consideration of Lender’s agreement to grant the
Waiver, Lender’s fees incurred in preparing this Agreement, and other
accommodations set forth herein, Borrower agrees to pay to Lender a fee in the
amount of $25,000.00 (the “Lender Accommodation Fee”). The Lender Accommodation
Fee shall be added to and included as part of the Outstanding Balance of the
Note effective as of the date hereof, provided that it is the intent of the
parties hereto that the Lender Accommodation Fee will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144 and the
parties hereto further agree not to take a position that is contrary to such
intent in any setting, document, or circumstance.
 
5. Ratification of the Note.  The Note shall be and remains in full force and
effect in accordance with its terms, and is hereby ratified and confirmed in all
respects. Borrower acknowledges that it is unconditionally obligated to pay the
remaining balance of the Note (including payment of each Installment Amount on
its applicable Installment Date) and represents that such obligation is not
subject to any defenses, rights of offset or counterclaims existing as of the
date first set forth above. Subject to the terms of Section 6 below, Borrower
and Lender agree that as of January 12, 2016, the Outstanding Balance of the
Note, following the application of the Lender Accommodation Fee and assuming
delivery of any applicable True-Up Shares deliverable in connection with the
January Installment Amount, will be equal to $350,000.00. No forbearance or
waiver other than as expressly set forth herein may be implied by this
Agreement. Except as expressly set forth herein, the execution, delivery, and
performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Lender under the Note or the
Transaction Documents, as in effect prior to the date hereof.
 
6. Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:
 
(a) Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Agreement or the performance of
any of the obligations of Borrower hereunder.
 
(b) Any Event of Default which may have occurred under the Note has not been, is
not hereby, and shall not be deemed to be waived by Lender, expressly,
impliedly, through course of conduct or otherwise except upon full satisfaction
of Borrower’s obligations under this Agreement. The agreement of Lender to
refrain and forbear from exercising any rights and remedies by reason of any
existing default or any future default shall not constitute a waiver of, consent
to, or condoning of, any other existing or future default. For the avoidance of
doubt, the Waiver described herein only applies to the Breach, and shall not
constitute a waiver or forbearance of any other rights or remedies available to
Lender with respect to any other defaults under the Note or other breach of the
Transaction Documents by Borrower.
 

 
- 2 -

--------------------------------------------------------------------------------

 

 
 
(c) All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects; and no such understanding, representation, warranty, or recital fails
or omits to state or otherwise disclose any material fact or information
necessary to prevent such understanding, representation, warranty, or recital
from being misleading. Borrower acknowledges and agrees that Lender has been
induced in part to enter into this Agreement based upon Lender’s justifiable
reliance on the truth and accuracy of all representations, warranties, and
recitals contained in this Agreement.
 
(d) Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Note or any of the
other Transaction Documents.
 
(e) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred or existed prior to the execution of
this Agreement and occurred or existed in accordance with, pursuant to, or by
virtue of any of the terms or conditions of the Transaction Documents. To the
extent any such defenses, affirmative or otherwise, rights of setoff, rights of
recoupment, claims, counterclaims, actions or causes of action exist or existed
as of or prior to the date first set forth above, such defenses, rights, claims,
counterclaims, actions and causes of action are hereby waived, discharged and
released. Borrower hereby acknowledges and agrees that the execution of this
Agreement by Lender shall not constitute an acknowledgment of or admission by
Lender of the existence of any claims or of liability for any matter or
precedent upon which any claim or liability may be asserted.
 
(f) Borrower hereby acknowledges that it has freely and voluntarily entered into
this Agreement after an adequate opportunity and sufficient period of time to
review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s-length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any party by any other party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
(g) There are no proceedings or investigations pending or threatened before any
court or arbitrator or before or by, any governmental, administrative, or
judicial authority or agency, or arbitrator, against Borrower.
 
(h) There is no statute, regulation, rule, order or judgment and no provision of
any mortgage, indenture, contract or other agreement binding on Borrower, which
would prohibit or cause a default under or in any way prevent the execution,
delivery, performance, compliance or observance of any of the terms and
conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.
 
(i) Borrower is solvent (calculated as assets less liabilities equaling a
positive number) as of the date of this Agreement, and none of the terms or
provisions of this Agreement shall have the effect of rendering Borrower
insolvent. The terms and provisions of this Agreement and all other instruments
and agreements entered into in connection herewith are being given for full and
fair consideration and exchange of value.
 
(j) To the best of its belief, after diligent inquiry, Borrower represents and
warrants that, as of the date hereof, no Event of Default under the Note (nor
any breach by Borrower under any of the other Transaction Documents) other than
the Breach exists.
 
7. Headings.  The headings contained in this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement.
 
8. Arbitration. Each party agrees that any dispute arising out of or relating to
this Agreement shall be subject to the Arbitration Provisions (as defined in the
Purchase Agreement).
 
9. Governing Law; Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each party agrees that the proper venue for any dispute
arising out of or relating to this Agreement shall be determined in accordance
with the provisions of Section 11.3 of the Purchase Agreement. EACH OF BORROWER
AND LENDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
10. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
11. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the prevailing party shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.
 
12. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.
 
13. Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.
 
14. No Reliance by Borrower. Borrower acknowledges and agrees that neither
Lender nor any of its officers, directors, members, managers, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, stockholders, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement and the Transaction Documents, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement and in the Transaction Documents.
 
15. No Reliance by Lender. Lender acknowledges and agrees that neither Borrower
nor any of its officers, directors, members, managers, representatives or agents
has made any representations or warranties to Lender or any of its agents,
representatives, officers, directors, stockholders, or employees except as
expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement and the Transaction Documents, Lender is not relying on any
representation, warranty, covenant or promise of Borrower or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement and in the Transaction Documents.
 
16. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
17. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.
 
18. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Note and each of the other Transaction Documents
shall remain in full force and effect, enforceable in accordance with all of its
original terms and provisions.  This Agreement shall not be effective or binding
unless and until it is fully executed and delivered by Lender and Borrower. If
there is any conflict between the terms of this Agreement, on the one hand, and
the Note or any other Transaction Document, on the other hand, the terms of this
Agreement shall prevail.
 
19. Time is of Essence. Time is of the essence with respect to each and every
provision of this Agreement.
 
20. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.
 
21. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
[Remainder of page intentionally left blank]
 

 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
BORROWER:


ULURU INC.




By:           /s/ Terrance K. Wallberg 
Name:      Terrance K. Wallberg 
Title:        Chief Financial
Officer                                                




LENDER:


INTER-MOUNTAIN CAPITAL CORP.




         By: /s/ John M.
Fife                                                                
                        John M. Fife, President





[Signature Page to Waiver Agreement]
 
 

--------------------------------------------------------------------------------

 
